EXHIBIT 10.3
 
 
ACKNOWLEDGMENT OF DEBT
SATISFACTION AND FULL RELEASE


THIS ACKNOWLEDGEMENT OF DEBT SATISFACTION AND FULL RELEASE (this "Release") is
made by and between Earl Somerville (the "Creditor"), and Worldwide Strategies
Incorporated, a Nevada corporation (the "Company"), as of this 31st day of July,
2013.


WHEREAS, the Company owes Creditor $168,750.00 for accrued compensation and
$0.00 for accrued expenses (the "Accrued Liabilities"); and


WHEREAS, Creditor has agreed to accept a convertible promissory note from the
Company in the amount of $17,000.00, a copy of which is attached to this
Acknowledgement as Exhibit A (the "Note") and to forgive the remaining
$151,750.00;


NOW, THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the parties mutually agree as follows:


1.            Acknowledgment of Satisfaction; Release.  Creditor acknowledges
and agrees that the Note will be issued to Creditor in full and complete
satisfaction of any and all obligations of the Company arising in connection
with or related to the Accrued Liabilities.  Creditor hereby fully releases,
remises and forever discharges the Company from any and all claims, demands,
actions, and obligations which Creditor now has, has ever had or may hereafter
have against the Company on account of, arising out of or relating in any way to
any matter, cause or event relating to the Accrued Liabilities.
 
2.            Restricted Securities.  Creditor understands that both the Note
and the shares of common stock issuable upon conversion of the Note (the
"Underlying Shares") will be "restricted securities" under the federal
securities laws inasmuch as they will be acquired in a transaction not involving
a public offering, and that under such laws and applicable regulations, such
securities may be resold without registration under the federal securities laws
only in certain limited circumstances.  Creditor acknowledges that neither the
Note nor the Underlying Shares have been registered under the Securities Act of
1933, as amended (the "Act") or under any state securities laws, based in part
upon Creditor's representations in this Agreement.  The Note and any
certificates evidencing the Underlying Shares shall bear a legend restricting
transfer under the federal securities laws, which shall be substantially as
follows:
THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE "ACT") OR APPLICABLE STATE SECURITIES LAWS (THE
"STATE ACTS"), AND SHALL NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED, OR
OTHERWISE TRANSFERRED (WHETHER OR NOT FOR CONSIDERATION) BY THE HOLDER EXCEPT
UPON THE ISSUANCE TO THE CORPORATION OF A FAVORABLE OPINION OF ITS COUNSEL OR
SUBMISSION TO THE CORPORATION OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO
COUNSEL FOR THE CORPORATION, TO
 

--------------------------------------------------------------------------------

 
THE EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN VIOLATION OF THE ACT AND THE
STATE ACTS.
3.            Accredited Investor.  Creditor represents, warrants and covenants
to the Company that Creditor is an "accredited investor," as defined under Rule
501 of the Act, and that Creditor is acquiring the Note for Creditor's own
account, not on behalf of others, and not with a view towards resale or
distribution.  Creditor will not sell or otherwise distribute the Note issuable
hereunder without registration or an exemption from registration under the Act
and the applicable securities laws of any state, as evidenced by an opinion of
counsel to such effect.  Creditor is a sophisticated investor with knowledge and
experience in financial and business matters that render him capable of
evaluating and understanding this investment and its risks and, in making this
investment, Creditor has relied on his own independent investigation of the
Company and has not relied on any offering materials or oral representations
whatsoever.
 
4.            No Hypothecation.  Creditor represents, warrants and covenants to
the Company that he has not sold, assigned, pledged, hypothecated, donated or
otherwise transferred the Accrued Liabilities or any interest therein to any
third party.
 
5.            Entire Release.  This Release sets forth the entire understanding
of the parties with regard to the matters contemplated hereunder and supersedes
all prior agreements, covenants, arrangements, communications, representations
or warranties, whether oral or written, made by the parties or any officer,
employee or representative of the parties.
 
6.            Registration Rights.  If the Company proposes to register
(including, for this purpose, a registration effected by the Company for
stockholders other than Creditor) any of its securities under the Act in
connection with the public offering of such securities solely for cash (other
than in an Excluded Registration), the Company shall, at such time, promptly
give Creditor notice of such registration.  Upon the request of Creditor given
within ten (10) days after such notice is given by the Company, the Company
shall, subject to the provisions of subparagraph (b) below, cause to be
registered all of the Underlying Shares that Creditor has requested to be
included in such registration.  The Company shall have the right to terminate or
withdraw any registration initiated by it under this paragraph before the
effective date of such registration.  The expenses (other than Selling Expenses)
of a registration effected by the Company shall be borne by the Company.
(a)            If Creditor intends to distribute the Underlying Shares covered
by its request by means of an underwriting, it shall so advise the Company as a
part of its request made pursuant to this paragraph 6.  The underwriter(s) will
be selected by Creditor, subject only to the reasonable approval of the Company.
 
(b)            In connection with any offering involving an underwriting of
shares of the Company's capital stock pursuant to this paragraph 6, the Company
shall not be required to include any of Creditor's Underlying Shares in such
underwriting unless Creditor accepts the terms of the underwriting as agreed
upon between the Company and its underwriters, and then only in such quantity as
the underwriters in their sole discretion determine will not jeopardize the
success of the offering by the Company.  If the total number of securities,
including Underlying Shares, requested by stockholders to be included in such
offering exceeds the number of
 
Page 2 of 3

--------------------------------------------------------------------------------

 
securities to be sold (other than by the Company) that the underwriters in their
reasonable discretion determine is compatible with the success of the offering,
then the Company shall be required to include in the offering only that number
of such securities, including Underlying Shares, which the underwriters and the
Company in their sole discretion determine will not jeopardize the success of
the offering.
(c)            It shall be a condition precedent to the obligations of the
Company to take any action pursuant to this paragraph 6 with respect to the
Underlying Shares of Creditor that Creditor shall furnish to the Company such
information regarding itself, the Underlying Shares held by him, and the
intended method of disposition of such securities as is reasonably required to
effect the registration of Creditor's Underlying Shares.
(d)            "Excluded Registration" means (i) a registration relating to the
sale of securities to employees of the Company or a subsidiary pursuant to a
stock option, stock purchase, or similar plan; (ii) a registration relating to a
transaction Under Rule 145 of the Act; (iii) a registration on any form that
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of the Underlying Shares;
or (iv) a registration in which the only common stock being registered is common
stock issuable upon conversion of debt securities that are also being
registered.
(e)            "Selling Expenses" means all underwriting discounts, selling
commissions, and stock transfer taxes applicable to the sale of the Underlying
Shares, and fees and disbursements of counsel for Creditor.
7.            Amendment.  This Release may be amended only by a written
instrument signed by the parties or their respective successors or assigns.
8.            Governing Law.  This Release and all amendments hereof and waivers
and consents hereunder shall be governed by the internal laws of the State of
Nevada, without regard to the conflicts of law principles thereof.
9.            Counterparts.  This Release may be executed in counterparts, each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party and delivered to the other party.
This Acknowledgment of Debt Satisfaction and Full Release is dated and effective
as of the date first written above.


 
"Company"  
"Creditor"
WORLDWIDE STRATEGIES
 
INCORPORATED
 
 
 
/s/  Thomas E. McCabe                                
 
 
/s/ Earl Somerville                      
By: Thomas E. McCabe  
Earl Somerville
Chief Financial Officer
 


 
 


Page 3 of 3